 



EXHIBIT 10.2
INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is entered into as of
March 3, 2008 (“Effective Date”), by and between UDR, Inc., a Maryland
corporation (the “Company”), and Warren L. Troupe (the “Indemnitee”).
     WHEREAS, the Indemnitee, at the request of the Company, is serving as an
officer or a member of the Board of Directors (“Board”) of the Company and in
such capacity is performing a valuable service for the Company;
     WHEREAS, the law of the State of Maryland, the Company’s state of
formation, permits the Company to enter into contracts with its officers or
members of its Board with respect to indemnification of such persons; and
     WHEREAS, to induce the Indemnitee to continue to provide services to the
Company as an officer or a member of the Board, and to provide the Indemnitee
with specific contractual assurance that indemnification will be available to
the Indemnitee regardless of, among other things, any amendment to or revocation
of the Company’s Articles of Restatement or Amended and Restated Bylaws (as
amended collectively the “Charter Documents”), or any acquisition transaction
relating to the Company, the Company desires to provide the Indemnitee with
protection against personal liability to the fullest extent permitted by law.
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and the Indemnitee hereby agree as follows:
     1. Definitions. For purposes of this Agreement:
     (a) “Change in Control” shall mean a change in control of the Company
occurring after the Effective Date of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934 (the “Exchange Act”), whether or not the
Company is then subject to such reporting requirement; provided, however, that,
without limitation, a Change in Control shall be deemed to have occurred if,
after the Effective Date, any of the following events shall occur:
          (I) An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Exchange
Act, immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of 30% or more of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, that in determining whether a
Change in Control has occurred, Voting Securities which are acquired in a
“Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by (x) the Company or (y) any corporation or other
Person of which a majority of its voting power or its equity securities or
equity interest is owned directly or indirectly by the Company (a “Subsidiary”),
(ii) the Company or any Subsidiary or (iii) any Person in connection with a
“Non-Control Transaction” (as hereinafter defined);

 



--------------------------------------------------------------------------------



 



          (II) Approval by stockholders of the Company of:
               (A) A merger, consolidation or reorganization involving the
Company unless:
                    (1) the stockholders of the Company, immediately before such
merger, consolidation or reorganization, own, directly or indirectly,
immediately following such merger, consolidation or reorganization, at least
seventy percent (70%) of the combined voting power of the outstanding Voting
Securities of the corporation or other entity resulting from such merger or
consolidation or reorganization (the “Surviving Corporation”) in substantially
the same proportion as among themselves as their ownership of the Voting
Securities immediately before such merger, consolidation or reorganization; and
                    (2) the individuals who were members of the incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least a majority of the members of
the board of directors or board of trustees of the Surviving Corporation or a
corporation or other entity beneficially owning, directly or indirectly, a
majority of the Voting Securities of the Surviving Corporation;
(A transaction meeting the conditions described in clauses (1) and (2) of
Section 1(a)(II)(A) shall herein be referred to as a “Non-Control Transaction);
               (B) A complete liquidation or dissolution of the Company; or
               (C) An agreement for the sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than to an
entity of which the Company directly or indirectly owns at least 70% of the
Voting Securities).
          (III) There occurs a proxy contest, as a consequence of which members
of the Board in office immediately prior thereto constitute less than a majority
of the Board thereafter; or
          (IV) During any period of two consecutive years, individuals who at
the beginning of such period constituted the Board (including for this purpose
any new director whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period) cease for
any reason to constitute at least a majority of the Board.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than 30% of the outstanding Voting Securities as a result of the
acquisition of Voting Securities by the Company which, by reducing the number of
Voting Securities outstanding, increases the proportionate number of shares
Beneficially Owned by the Subject Person, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.

2



--------------------------------------------------------------------------------



 



     (b) “Corporate Status” means the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise (whether conducted for profit or not for profit) which such person is
or was serving at the request of the Company.
     (c) “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding (as hereinafter defined) in respect of which
indemnification is sought by the Indemnitee.
     (d) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
     (e) “Expenses” shall include all reasonable attorneys and paralegals’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, or being or preparing to be a witness in
a Proceeding.
     (f) “Independent Counsel” means a law firm, or a member of a law firm,
selected by the Board by the vote required for determination of the Indemnitee’s
entitlement to indemnification as provided in clause (ii) of Section 9(b)
hereof, that (i) is experienced in matters of corporation law and (ii) has not,
and, as to such law firm, no member presently is, or in the past five years has
been, retained to represent (x) the Company or the Indemnitee in any matter
material to either such party, or (y) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s rights under this Agreement, unless such
conflict of interest is waived by both the Company and the Indemnitee.
     (g) “Liabilities” means all liabilities, and losses (including judgments,
fines, ERISA excise taxes or penalties, and amounts paid or to be paid in
settlement, and any interest, assessments, or other charges imposed thereon, and
any federal, state, local, or foreign taxes imposed on any director or officer
as a result of the actual or deemed receipt of any payments under this
Agreement).
     (h) “Proceeding” includes any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing, or any other proceeding, including appeals therefrom,
whether civil, criminal, administrative, or investigative, except one
(i) initiated by the Indemnitee pursuant to Section 12 of this Agreement to
enforce such Indemnitee’s rights under this Agreement or (ii) pending or
completed on or before the Effective Date, unless otherwise specifically agreed
in writing by the Company and the Indemnitee.
     2. Indemnification — General. The Company shall indemnify, and advance
Expenses to, the Indemnitee (i) as provided in this Agreement and (ii) otherwise
to the fullest

3



--------------------------------------------------------------------------------



 



extent permitted by Maryland law in effect on the date hereof and as amended
from time to time (provided, however, that no change in Maryland law shall have
the effect of reducing the benefits available to the Indemnitee hereunder based
on Maryland law as in effect on the date hereof). The rights of the Indemnitee
provided in this Section 2 shall include, without limitation, the rights set
forth in the other sections of this Agreement, including any additional
indemnification permitted by Section 2-418(g) of the Maryland General
Corporation Law (“MGCL”).
     3. Proceedings Other than Proceedings by or in the Right of the Company.
The Indemnitee shall be entitled to the rights of indemnification provided in
this Section 3 if, by reason of Indemnitee’s Corporate Status, Indemnitee is, or
is threatened to be, made a party to or a witness in any Proceeding, other than
a Proceeding by or in the right of the Company. The Company shall also indemnify
Indemnitee’s spouse (whether by statute or at common law and without regard to
the location of the governing jurisdiction) and children to the same extent and
subject to the same limitations applicable to Indemnitee hereunder for claims
arising out of the status of such person as a spouse or child of Indemnitee,
including claims seeking damages from marital property (including community
property) or property held by such Indemnitee and such spouse or child or
property transferred to such spouse or child, but such indemnity shall not
otherwise extend to protect the spouse or child against liabilities caused by
the spouse’s or child’s own acts. Pursuant to this Section 3, the Indemnitee
shall be indemnified against all Liabilities and all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with a
Proceeding by reason of his Corporate Status unless it is established that
(i) the act or omission of the Indemnitee was material to the matter giving rise
to the Proceeding and (a) was committed in bad faith or (b) was the result of
active and deliberate dishonesty, (ii) the Indemnitee actually received an
improper personal benefit in money, property or services, or (iii) in the case
of any criminal Proceeding, the Indemnitee had reasonable cause to believe that
his conduct was unlawful.
     4. Proceedings by or in the Right of the Company. The Indemnitee shall be
entitled to the rights of indemnification provided in this Section 4 if, by
reason of his Corporate Status, Indemnitee is, or is threatened to be, made a
party to or a witness in any Proceeding brought by or in the right of the
Company to procure a judgment in its favor. Pursuant to this Section 4, the
Indemnitee shall be indemnified against all amounts paid in settlement and all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding unless it is established that (i) the
act or omission of the Indemnitee was material to the matter giving rise to such
a Proceeding and (a) was committed in bad faith or (b) was the result of active
and deliberate dishonesty or (ii) the Indemnitee actually received an improper
personal benefit in money, property or services.
     5. Court-Ordered Indemnification. Notwithstanding any other provision of
this Agreement, a court of appropriate jurisdiction, upon application of the
Indemnitee and such notice as the court shall require, may order indemnification
in the following circumstances:
     (a) if it determines that the Indemnitee is entitled to reimbursement under
Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in which
case the Indemnitee shall be entitled to recover the Expenses of securing such
reimbursement; or

4



--------------------------------------------------------------------------------



 



     (b) if it determines that the Indemnitee is fairly and reasonably entitled
to indemnification in view of all the relevant circumstances, whether or not the
Indemnitee (i) has met the standards of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper. However, indemnification with
respect to any Proceeding by or in the right of the Company or in which
liability shall have been adjudged in the circumstances described in
Section 2-418(c) of the MGCL shall be limited to Expenses.
     6. Expenses of a Successful Party. Notwithstanding any other provision of
this Agreement and without limiting the effect of any such provision, to the
extent that the Indemnitee is, by reason of such Indemnitee’s Corporate Status,
made a party to and is successful, on the merits or otherwise, in the defense of
any Proceeding, such Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by or on behalf of such Indemnitee in
connection therewith. If the Indemnitee is not wholly successful in such
Proceeding, but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues, or matters in such Proceeding, the Company shall
indemnify the Indemnitee under this Section 6 against all Expenses actually and
reasonably incurred by or on behalf of such Indemnitee in connection with each
successfully resolved claim, issue or matter. For purposes of this Section 6,
the term “successful on the merits or otherwise” shall include, but not be
limited to, (i) any termination, withdrawal or dismissal (with our without
prejudice) of any Proceeding against Indemnitee without any express finding of
liability or guilt against him, (ii) the expiration of 180 days after the making
of any claim or threat of a Proceeding without the institution of the same and
without any promise of payment or payment made to induce a settlement or
(iii) the settlement of any Proceeding, pursuant to which Indemnitee pays less
than $10,000.
     7. Witness Expenses. Notwithstanding any other provision of this Agreement,
to the extent that the Indemnitee is, by reason of such Indemnitee’s Corporate
Status, a witness for any reason in any Proceeding to which such Indemnitee is
not a party, such Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by or on behalf of such Indemnitee in connection
therewith.
     8. Advancement of Expenses. The Company shall advance all reasonable
Expenses actually and reasonably incurred by or on behalf of the Indemnitee in
connection with any Proceeding (other than a proceeding brought to enforce
indemnification under this Agreement, applicable law, the Charter Documents, any
agreement or a resolution of the stockholders entitled to vote in the election
of directors) within 20 days after the receipt by the Company of a statement
from the Indemnitee requesting such advance from time to time, whether prior to,
during or after final disposition of such Proceeding. Such statement shall
reasonably evidence the Expenses incurred by the Indemnitee and shall include or
be preceded or accompanied by a written affirmation by the Indemnitee of the
Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Company as authorized by law and by this Agreement has
been met and a written undertaking by or on behalf of the Indemnitee, in
substantially the form attached hereto as Exhibit A or in such form as may be
required under applicable law as in effect at the time of the execution thereof,
to reimburse the portion of any Expenses advanced to the Indemnitee relating to
claims, issues or matters in the Proceeding as to which it shall ultimately be
established that the standard of conduct has not been met and which

5



--------------------------------------------------------------------------------



 



have not been successfully resolved as described in Section 6. To the extent
that Expenses advanced to the Indemnitee do not relate to a specific claim,
issue or matter in the Proceeding, such Expenses shall be allocated on a
reasonable and proportionate basis. The undertaking required by this Section 8
shall be an unlimited general obligation by or on behalf of the Indemnitee and
shall be accepted without reference to the Indemnitee’s financial ability to
repay such advanced Expenses and without any requirement to post security
therefor.
     9. Determination of Entitlement to Indemnification.
     (a) To obtain indemnification under this Agreement, the Indemnitee shall
submit to the Company a written request, including therewith such documentation
and information as is reasonably available to the Indemnitee and is reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that the
Indemnitee has requested indemnification.
     (b) Upon such written request pursuant to Section 9(a) hereof, a
determination, if required by applicable law, with respect to the Indemnitee’s
entitlement thereto shall be made in the specific case: (i) if a Change in
Control shall have occurred, by Independent Counsel in a written opinion to the
Board, a copy of which shall be delivered to the Indemnitee (unless the
Indemnitee shall request that such determination be made by the Board, in which
case by the person or persons or in the manner provided in clause (ii) of this
Section 9(b)); or (ii) if a Change in Control shall not have occurred, (a) by
the Board (or a duly authorized committee thereof) by a majority vote of a
quorum consisting of Disinterested Directors (if obtainable), or (b) if a quorum
of the Board consisting of Disinterested Directors is not obtainable, or, even
if obtainable, if such quorum of Disinterested Directors so directs, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to the Indemnitee; and, if it is so determined that the Indemnitee is
entitled to indemnification, payment to the Indemnitee shall be made within ten
days after such determination.
     (c) The Indemnitee shall cooperate with the person or entity making such
determination with respect to the Indemnitee’s entitlement to indemnification,
including providing upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any Expenses incurred by the Indemnitee in so cooperating shall
be borne by the Company (irrespective of the determination as to the
Indemnitee’s entitlement to indemnification) and the Company hereby indemnifies
and agrees to hold the Indemnitee harmless therefrom.
     10. Presumptions.
     (a) In making a determination with respect to entitlement to
indemnification hereunder, the person or entity making such determination shall
presume that the Indemnitee is entitled to indemnification under this Agreement
if the Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) hereof, and the Company shall have the burden of proof to overcome
such presumption.

6



--------------------------------------------------------------------------------



 



     (b) The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement, or conviction, or upon a plea of nolo
contendere or its equivalent, or an entry of an order of probation prior to
judgment, shall not create a presumption that the Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.
     (c) For purposes of any determination hereunder, Indemnitee shall be deemed
to have acted in good faith and in a manner Indemnitee reasonable believed to be
in or not opposed to the best interests of the Company and its stockholders, or,
with respect to any criminal action or proceeding, to have had no reasonable
cause to believe Indemnitee’s conduct was unlawful, if Indemnitee’s action was
based on (i) the records or books of account of the Company or another person,
including financial statements, (ii) information supplied to him by the officers
of the Company or another person in the course of their duties, (iii) the advice
of legal counsel for the Company or another person, or (iv) information or
records given or reports made to the Company or another person by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Company or another person.
     11. Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Company shall not be obligated pursuant to this
Agreement:
     (a) Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee under this Agreement with respect to any Proceeding brought by the
Indemnitee, unless (a) the Proceeding is brought to enforce indemnification
under this Agreement or otherwise or (b) the Charter Documents, a resolution of
the stockholders entitled to vote generally in the election of directors or of
the Board or an agreement approved by the Board to which the Company is a party
expressly provide otherwise.
     (b) Section 16 Violations. To indemnify Indemnitee on account of any
proceeding with respect to which final judgment is rendered against Indemnitee
for payment or an accounting of its profits arising from the purchase or sale by
Indemnitee of securities in violation of Section 16(b) of the Exchange Act, or
any similar successor statute.
     (c) Non-compete and Non-disclosure. To indemnify Indemnitee in connection
with proceedings or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions of
employment, consulting or similar agreements the Indemnitee may be a party to
with the Company, or any subsidiary of the Company or any other applicable
foreign or domestic corporation, partnership, joint venture or other enterprise,
if any.
     12. Remedies.
     (a) If (i) a determination is made pursuant to Section 9 of this Agreement
that the Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 8 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 9(b) of this Agreement within 30 days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 6 of this Agreement within
twenty days after receipt by the Company of a written request therefor, or
(v) payment of indemnification is not

7



--------------------------------------------------------------------------------



 



made within twenty days after a determination has been made that the Indemnitee
is entitled to indemnification, the Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Maryland, or in any other
court of competent jurisdiction, of his entitlement to such indemnification or
advance of Expenses. The Indemnitee shall commence such proceeding seeking an
adjudication within 180 days following the date on which the Indemnitee first
has the right to commence such proceeding pursuant to this Section 12(a);
provided, however, that the foregoing clause shall not apply in respect of a
proceeding brought by the Indemnitee to enforce Indemnitee’s rights under
Section 6 of this Agreement.
     (b) In the event that a determination shall have been made pursuant to this
Agreement that the Indemnitee is not entitled to indemnification, any judicial
proceeding commenced pursuant to this Section 12 shall be conducted in all
respects as a de novo trial, on the merits and the Indemnitee shall not be
prejudiced by reason of that adverse determination. In any judicial proceeding
or arbitration commenced pursuant to this Section 12, the Company shall have the
burden of proving that the Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.
     (c) If a determination shall have been made or deemed to have been made
pursuant to this Agreement that the Indemnitee is entitled to indemnification,
the Company shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section 12, absent: (i) a misstatement by the
Indemnitee of a material fact, or an omission of a material fact necessary to
make the Indemnitee’s statement not materially misleading, in connection with
the request for indemnification, or (ii) a prohibition of such indemnification
under applicable law.
     (d) The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 12 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.
     (e) In the event that the Indemnitee, pursuant to this Section 12, seeks a
judicial adjudication of such Indemnitee’s rights under, or to recover damages
for breach of, this Agreement, if successful in whole or in part, the Indemnitee
shall be entitled to recover from the Company, and shall be indemnified by the
Company against, any and all Expenses actually and reasonably incurred by such
Indemnitee in such judicial adjudication.
     13. Defense of the Underlying Proceeding.
     (a) The Indemnitee shall notify the Company promptly upon being served with
or receiving any summons, citation, subpoena, complaint, indictment,
information, notice, request or other document relating to any Proceeding which
may result in the right to indemnification or the advance of Expenses hereunder;
provided, however, that the failure to give any such notice shall not disqualify
the Indemnitee from the right, or otherwise affect in any manner any right of
the Indemnitee, to indemnification or the advance of Expenses under this
Agreement unless the Company’s ability to defend in such Proceeding or to obtain
proceeds under any insurance policy is materially and adversely prejudiced
thereby, and then only to the extent the Company is thereby actually so
prejudiced.

8



--------------------------------------------------------------------------------



 



     (b) Subject to the provisions of the last sentence of this Section 13(b)
and of Section 13(c) below, the Company shall have the right to defend the
Indemnitee in any Proceeding which may give rise to indemnification hereunder;
provided, however, that the Company shall notify the Indemnitee of any such
decision to defend within 15 calendar days following receipt of notice of any
such Proceeding under Section 13(a) above. The Company shall not, without the
prior written consent of the Indemnitee, which shall not be unreasonably
withheld or delayed, consent to the entry of any judgment against the Indemnitee
or enter into any settlement or compromise which (i) includes an admission of
fault of the Indemnitee or (ii) does not include, as an unconditional term
thereof, the full release of the Indemnitee from all liability in respect of
such Proceeding, which release shall be in form and substance reasonably
satisfactory to the Indemnitee. This Section 13(b) shall not apply to a
Proceeding brought by the Indemnitee under Section 11 or Section 12 above.
     (c) Notwithstanding the provisions of Section 13(b) above, if in a
Proceeding to which the Indemnitee is a party by reason of the Indemnitee’s
Corporate Status, (i) the Indemnitee reasonably concludes, based upon an opinion
of counsel, that he may have separate defenses or counterclaims to assert with
respect to any issue which may not be consistent with other defendants in such
Proceeding, (ii) the Indemnitee reasonably concludes, based upon an opinion of
counsel, that an actual or apparent conflict of interest or potential conflict
of interest exists between the Indemnitee and the Company, or (iii) if the
Company fails to assume the defense of such Proceeding in a timely manner, the
Indemnitee shall be entitled to be represented by separate legal counsel of the
Indemnitee’s choice, subject to the prior approval of the Company, which shall
not be unreasonably withheld, at the expense of the Company. In addition, if the
Company fails to comply with any of its obligations under this Agreement or in
the event that the Company or any other person takes any action to declare this
Agreement void or unenforceable, or institutes any Proceeding to deny or to
recover from the Indemnitee the benefits intended to be provided to the
Indemnitee hereunder, the Indemnitee shall have the right to retain counsel of
the Indemnitee’s choice, subject to the prior approval of the Company, which
shall not be unreasonably withheld, at the expense of the Company, to represent
the Indemnitee in connection with any such matter.
     14. Non-Exclusivity. The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the Charter Documents, any agreement or a
resolution of the stockholders entitled to vote generally in the election of
directors or of the Board, or otherwise; provided, however the Company shall not
be liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder if and to the extent that the Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement,
or otherwise.. No amendment, alteration or repeal of this Agreement or any
provision hereof shall be effective as to the Indemnitee with respect to any
action taken or omitted by the Indemnitee in Indemnitee’s Corporate Status prior
to such amendment, alteration or repeal.
     15. Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers required and take
all actions necessary to secure such

9



--------------------------------------------------------------------------------



 



rights, including execution of such documents as are necessary to enable the
Company to bring suit to enforce such rights.
     16. Maintenance of Liability Insurance.
     (a) The Company will use its reasonable efforts to acquire directors and
officers liability insurance, on terms and conditions and in such amounts deemed
appropriate by the Board, covering the Indemnitee or any claim made against the
Indemnitee for service as a director or officer of the Company and covering the
Company for any indemnification or advance of expenses made by the Company to
the Indemnitee for any claims made against the Indemnitee for service as a
director or officer of the Company. Without in any way limiting any other
obligation under this Agreement, the Company shall indemnify the Indemnitee for
any payment by the Indemnitee arising out of the amount of any deductible or
retention and the amount of any excess of the aggregate of all judgments,
penalties, fines, settlements and reasonable expenses incurred by the Indemnitee
in connection with a Proceeding over the coverage of any insurance referred to
in the previous sentence.
     (b) If, at the time of the receipt of a notice of a claim pursuant to
Section 9 hereof, the Company has directors’ and officers’ liability insurance
in effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.
     (c) To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors or officers of the Company,
the Indemnitee shall be covered by such policy or policies in accordance with
its or their terms to the maximum extent of the coverage available, and upon any
“Change in Control”, the Company shall obtain continuation and/or “tail”
coverage for the Indemnitee to the maximum amount obtainable at such time.
     17. Continuation of Indemnity.
     (a) All agreements and obligations of the Company contained herein shall
continue during the period the Indemnitee is an officer or a member of the Board
of the Company and shall continue thereafter so long as the Indemnitee shall be
subject to any threatened, pending or completed Proceeding by reason of such
Indemnitee’s Corporate Status and during the period of any statute of
limitations for any act or omission occurring during the Indemnitee’s term of
Corporate Status. No legal action shall be brought and no cause of action shall
be asserted by or on behalf of the Company against the Indemnitee, the
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two (2) years from the date of accrual of such cause of
action, and any claim or cause of action of the Company shall be extinguished
and deemed released unless asserted by the timely filing of a legal action
within such two (2) year period; provided, however, that if any shorter period
of limitations is otherwise applicable to any such cause of action such shorter
period shall govern. Notwithstanding the foregoing limitations on the period
within which such claim may be brought, to the extent that any applicable
statute of limitations provides for a tolling of the limitation period under
certain circumstances, then the

10



--------------------------------------------------------------------------------



 



limitations provided for in this Section 17 shall also be tolled in the event
such circumstances exist with respect to any such claim or cause of action. This
Agreement shall be binding upon the Company and its successors and assigns and
shall inure to the benefit of the Indemnitee and such Indemnitee’s heirs,
executors and administrators.
     (b) The indemnification and advance of Expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, trustee, officer, employee or
agent of the Company or of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which such person is or was
serving at the request of the Company, and shall inure to the benefit of the
Indemnitee and his or her spouse, assigns, heirs, devisees, executors and
administrators and other legal representatives.
     (c) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to the Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.
     18. Change In Law. To the extent that a change in state law (whether by
statute or judicial decision) shall permit broader indemnification or
advancement of expenses than is provided under the terms of the organizational
documents of the Company and this Agreement, Indemnitee shall be entitled to
such broader indemnification and advancements, and this Agreement shall bee
deemed to be amended to such extent.
     19. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal, or unenforceable for any reason whatsoever, (a) the
validity, legality, and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that is not itself invalid, illegal, or unenforceable) shall not
in any way be affected or impaired thereby, and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of any section of this Agreement containing any such provision held to
be invalid, illegal, or unenforceable, that is not itself invalid, illegal, or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provisions held invalid, illegal, or unenforceable.
     20. Non-Disclosure of Payments. Except as expressly required by Federal
securities laws or other applicable laws or regulations or by judicial process,
Indemnitee shall not disclose any payments made under this Agreement, whether
indemnification or advancement of expenses, without the prior written approval
of the Company.
     21. Headings. The headings of the sections of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

11



--------------------------------------------------------------------------------



 



     22. Modification and Waiver. Except as provided in Section 18 above with
respect to changes in state law which broaden the right of Indemnitee to be
indemnified by the Company, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver.
     23. Successors. This Agreement shall be (a) binding upon all successors and
assigns of the Company (including any transferee of all or a substantial portion
of the business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law) and
(b) binding on and shall inure to the benefit of the heirs, personal
representatives, executors and administrators of Indemnitee. This Agreement
shall continue for the benefit of Indemnitee and such heirs, personal
representatives, executors and administrators after Indemnitee has ceased to
have Corporate Status.
     24. Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, if so delivered or mailed, as the case may be, to the
following addresses:
     If to the Indemnitee, to the address set forth in the records of the
Company.

If to the Company, to:   UDR, Inc.
1745 Shea Center Drive, Suite 200
Highlands Ranch, CO 80129
Attn.: Chief Executive Officer

or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.
     25. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof and supersedes any prior
agreements, commitments, drafts, communications, discussions and understandings,
oral or written, with respect thereto.
     26. Employment Rights. Nothing in this Agreement is intended to create in
Indemnitee any right to employment or continued employment.
     27. Governing Law. The parties agree that this Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Maryland.
     28. Consent to Jurisdiction. Each party to this Agreement hereby
(a) consents to the jurisdiction of the United States District Court for the
District of Colorado or, if such court does not have jurisdiction over such
matter, the applicable Colorado State or County Court that has jurisdiction,
(b) irrevocably agrees that all actions or proceedings arising out of or
relating to this Agreement shall be litigated in such court and (c) consents to
personal jurisdiction within Denver, Colorado. Each party to this Agreement
accepts for itself and in connection with its

12



--------------------------------------------------------------------------------



 



properties, generally and unconditionally, the exclusive jurisdiction and venue
of the aforesaid courts and waives any defense of lack of personal jurisdiction
or inconvenient forum or any similar defense, and irrevocably agrees to be bound
by any non-appealable judgment rendered thereby in connection with this
Agreement.
     29. Counterparts. This Agreement may be executed in one or more
counterparts, including electronically transmitted counterparts, each of which
shall constitute an original and all of which together shall constitute a single
agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            UDR, INC., a Maryland corporation
      By:   /s/ Thomas W. Toomey         Thomas W. Toomey        Chief Executive
Officer and President              /s/ Warren L. Troupe       Warren L. Troupe,
an individual           

13



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED
The Board of Directors of UDR, Inc.
Re: Undertaking to Repay Expenses Advanced
Ladies and Gentlemen:
     This undertaking is being provided pursuant to that certain Indemnification
Agreement dated the 3rd day of March, 2008, by and between UDR, Inc. (the
“Company”) and the undersigned Indemnitee (the “Indemnification Agreement”),
pursuant to which I am entitled to advance of expenses in connection with
[Description of Proceeding] (the “Proceeding”).
     Terms used herein and not otherwise defined shall have the meanings
specified in the Indemnification Agreement.
     I am subject to the Proceeding by reason of my Corporate Status or by
reason of alleged actions or omissions by me in such capacity. I hereby affirm
that at all times, insofar as I was involved as [a director] [an officer] of the
Company, in any of the facts or events giving rise to the Proceeding, I
(1) acted in good faith and honestly, (2) did not receive any improper personal
benefit in money, property or services and (3) in the case of any criminal
proceeding, had no reasonable cause to believe that any act or omission by me
was unlawful.
     In consideration of the advance of expenses by the Company for reasonable
attorney’s fees and related expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established that (1) an act or omission by me was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty or (2) I actually
received an improper personal benefit in money, property or services or (3) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses relating to the claims, issues or matters in the Proceeding as
to which the foregoing findings have been established and which have not been
successfully resolved as described in Section 6 of the Indemnification
Agreement.
     To the extent that Advanced Expenses do not relate to a specific claim,
issue or matter in the Proceeding, I agree that such Expenses shall be allocated
on a reasonable and proportionate basis.
     IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on
this ___ day of ___, 200___.
                                                            
                     , an individual

A-1